        Case 2:03-cv-00425-AJS Document 796 Filed 12/20/18 Page 1 of 2




                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                  ______________

                                       No. 17-3012
                                     ______________

                 IN RE: COMMUNITY BANK OF NORTHERN VIRGINIA
                    MORTGAGE LENDING PRACTICES LITIGATION

                            *Specter Specter Evans & Manogue,
                                                      Appellant

                             *(Pursuant to Fed. R. App. P. 12(a)
                                     ______________

                        Appeal from the United States District Court
                         for the Western District of Pennsylvania
                                  (D.C. No. 2-03-cv-00425)
                        District Judge: Honorable Arthur J. Schwab
                                      ______________

                                  Argued October 2, 2018
                                     ______________

                  Before: SHWARTZ, ROTH, and FISHER, Circuit Judges.
                                     ______________

                                       JUDGMENT
                                     ______________

       This cause came to be considered on the record of the United States District Court

for the Western District of Pennsylvania and was argued on October 2, 2018.

       On consideration whereof, it is now hereby ORDERED and ADJUDGED by this

Court that the June 27, 2017 Order of the District Court exercising ancillary jurisdiction

is REVERSED; and the June 27, 2017 Order staying the state court proceeding and the

August 23, 2017 Order confirming Carlson’s fees are VACATED, and the stay is lifted.

Costs will not be taxed. All of the above in accordance with the Opinion of this Court.
       Case 2:03-cv-00425-AJS Document 796 Filed 12/20/18 Page 2 of 2




                                         ATTEST:


                                         s/ Patricia S. Dodszuweit
                                         Clerk

Dated: December 20, 2018




                                     2
